ANDERSON, J.
While I concur in the reversal of this case, I do not wish to hold that mere notice to Harvey Wright, the subtenant, would be binding on him, unless he could have intervened and shown a waiver by the landlord, Hudson, of the lien on his part of the crop, and which I think is very questionable. Nor am I satisfied that a párty whose property is improperly levied on is required to intervene or interpose a claim suit, but think this would be a cumulative remedy, which he may abandon and subsequently sue for the taking or 'conversion, without being estopped by the judgment in the attachment case.